J-S92011-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ANTHONY TEAGUE,                                 IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellant

                       v.

TAMMY S. FERGUSON,

                            Appellee                 No. 346 WDA 2016


                     Appeal from the Order February 8, 2016
                 In the Court of Common Pleas of Mercer County
                       Criminal Division at No(s): 254-2004


BEFORE: SHOGAN, MOULTON, and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                         FILED JANUARY 20, 2017

       Appellant, Anthony Teague, appeals pro se from an order entered on

February 8, 2016, denying Appellant’s purported petition for writ of habeas

corpus. Because we conclude that Appellant’s filing was an untimely, serial

Post Conviction Relief Act1 (“PCRA”) petition, we affirm the order denying

relief, albeit on different grounds.

       The record reveals that on January 12, 2004, Appellant shot and killed

the mother of his three children, and then shot himself in the chest.

Appellant survived his wounds, and on September 10, 2014, he entered a

negotiated guilty plea to murder in the third degree. On November 2, 2004,

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    42 Pa.C.S. §§ 9541-9546.
J-S92011-16



the trial court sentenced Appellant to a term of twenty to forty years of

incarceration. Appellant did not file a direct appeal.

       On March 8, 2005, Appellant filed an untimely post-sentence motion.

The trial court properly treated the motion as a PCRA petition and appointed

counsel.    See Commonwealth v. Johnson, 803 A.2d 1291, 1293 (Pa.

Super. 2002) (reiterating that, generally, a petition filed after the judgment

of sentence becomes final will be treated as a PCRA petition). On May 27,

2005, Appellant’s counsel filed a PCRA petition, and the PCRA court held a

hearing on July 7, 2005.            On July 13, 2005, the PCRA court denied

Appellant’s petition, and Appellant filed a timely appeal to this Court. After

review, this Court affirmed the PCRA court’s order denying Appellant’s

petition. Commonwealth v. Teague, 1403 WDA 2005, 903 A.2d 54 (Pa.

Super. filed May 15, 2006) (unpublished memorandum).

       More than a decade later, on February 5, 2016, Appellant filed the

underlying petition for writ of habeas corpus.      Appellant attached a civil

cover sheet to his petition and listed Tammy Ferguson as the defendant. 2

Despite attaching the civil cover sheet and averring the petition was a civil

habeas corpus filing, Appellant’s petition was filed in the criminal division of

the Mercer County Court of Common Pleas and docketed at Appellant’s

murder conviction docket number, 254-2004. On February 9, 2016, the trial

____________________________________________


2
  Tammy Ferguson is the Superintendent at SCI Benner Township where
Appellant is serving his sentence.



                                           -2-
J-S92011-16



court denied Appellant’s petition, and Appellant filed a timely appeal to this

Court. Both Appellant and the trial court have complied with Pa.R.A.P. 1925.

      In his pro se brief on appeal, which is predominantly a prolix

statement of alleged trial court errors and inapposite legal authority,

Appellant appears to argue that his petition should have been filed in civil

court, that the criminal court lacked jurisdiction in this matter, and that his

sentence is illegal.   Appellant’s Brief at 4; Appellant’s Pa.R.A.P. 1925(b)

statement of errors complained of on appeal.        However, before we may

reach the merits of these issues, we must address a jurisdictional matter.

      It appears that the trial court, in an abundance of caution, addressed

the merits of Appellant’s challenges and found the issues meritless.      Trial

Court Opinion, 4/22/16, at 4-9.      However, for the reasons that follow, we

affirm the order denying relief, but we base that decision on our conclusion

that Appellant’s petition was merely an untimely PCRA petition.           See

Commonwealth v. Doty, 48 A.3d 451, 456 (Pa. Super. 2012) (holding that

this Court is not bound by the rationale of the trial court, and may affirm the

trial court’s order on any basis).

      As noted, Appellant’s claims concern the trial court’s jurisdiction and

the legality of his sentence. These claims are cognizable under the PCRA.

42 Pa.C.S. § 9543(a)(2); and see Commonwealth v. Butler, 566 A.2d

1209, 1210 (Pa. Super. 1989) (stating that PCRA relief is permitted where it

is established that the tribunal lacked jurisdiction), and Commonwealth v.



                                      -3-
J-S92011-16


Ruiz, 131 A.3d 54, 60 (Pa. Super. 2015) (stating that persons serving illegal

sentences may obtain collateral relief under the PCRA).                 Therefore,

Appellant’s petition for writ of habeas corpus should have been treated as a

PCRA petition.   Commonwealth v. Taylor, 65 A.3d 462, 465 (Pa. Super.

2013) (citations omitted). It is well settled that the PCRA is the sole means

of obtaining post-conviction relief. Id.; 42 Pa.C.S. § 9542. Issues that are

cognizable under the PCRA must be raised in a timely PCRA petition and

cannot be raised in a petition for writ of habeas corpus. Taylor, 65 A.3d at

466. “Phrased differently, a defendant cannot escape the PCRA time-bar by

titling his petition or motion as a writ of habeas corpus.” Id. Thus, it is well

settled that any collateral petition raising issues with respect to remedies

offered under the PCRA will be considered to be a PCRA petition.

Commonwealth v. Deaner, 779 A.2d 578, 580 (Pa. Super. 2001).

        Satisfied that we are addressing an appeal from the denial of PCRA

relief, we review it under the following standards.        When determining the

propriety of an order denying PCRA relief, we consider the record “in the

light   most   favorable   to   the   prevailing   party   at   the   PCRA   level.”

Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa. Super. 2015) (quoting

Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014) (en banc)).

This Court is limited to determining whether the evidence of record supports

the conclusions of the PCRA court and whether the ruling is free of legal

error. Commonwealth v. Rykard, 55 A.3d 1177, 1183 (Pa. Super. 2012).


                                       -4-
J-S92011-16


       We must now address whether Appellant satisfied the timeliness

requirements of the PCRA. A PCRA petition must be filed within one year of

the date that the petitioner’s judgment of sentence becomes final.              42

Pa.C.S. § 9545(b)(1). This time requirement is mandatory and jurisdictional

in nature, and the court may not ignore it in order to reach the merits of the

petition. Commonwealth v. Cintora, 69 A.3d 759, 762 (Pa. Super. 2013).

       A judgment of sentence “becomes final at the conclusion of direct

review, including discretionary review in the Supreme Court of the United

States and the Supreme Court of Pennsylvania, or at the expiration of time

for seeking the review.”         42 Pa.C.S. § 9545(b)(3).   However, an untimely

petition may be received when the petition alleges, and the petitioner

proves, that any of the three limited exceptions to the time for filing the

petition, set forth at 42 Pa.C.S. § 9545(b)(1)(i), (ii), and (iii), is met. 3   A



____________________________________________


3
    The exceptions to the timeliness requirement are:

       (i)    the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution or laws of this
       Commonwealth or the Constitution or laws of the United States;

       (ii)  the facts upon which the claim is predicated were unknown
       to the petitioner and could not have been ascertained by the
       exercise of due diligence; or

       (iii) the right asserted is a constitutional right that was
       recognized by the Supreme Court of the United States or the
       Supreme Court of Pennsylvania after the time period provided in
(Footnote Continued Next Page)


                                           -5-
J-S92011-16


petition invoking one of these exceptions must be filed within sixty days of

the   date   the   claim     could    first   have   been   presented.   42   Pa.C.S.

§ 9545(b)(2). In order to be entitled to the exceptions to the PCRA’s one-

year filing deadline, “the petitioner must plead and prove specific facts that

demonstrate his claim was raised within the sixty-day time frame” under

section 9545(b)(2).        Commonwealth v. Carr, 768 A.2d 1164, 1167 (Pa.

Super. 2001).

      Our review of the record reflects that Appellant was sentenced on

November 2, 2004, and Appellant did not pursue a direct appeal.

Accordingly, Appellant’s judgment of sentence became final thirty days later

on December 2, 2004.                 42 Pa.C.S. § 9545(b)(3); Pa.R.A.P. 903(a).

Therefore, Appellant had until December 2, 2005, in which to file a timely

PCRA petition.     42 Pa.C.S. § 9545(b)(1).          Herein, Appellant’s petition was

filed on February 5, 2016.            Thus, the instant PCRA petition is patently

untimely.

      As previously stated, if a petitioner does not file a timely PCRA

petition, his petition may nevertheless be received under any of the three

limited exceptions to the timeliness requirements of the PCRA. 42 Pa.C.S.

                       _______________________
(Footnote Continued)

      this section and has been held by that court to                    apply
      retroactively.

42 Pa.C.S. § 9545(b)(1)(i), (ii), and (iii).




                                              -6-
J-S92011-16


§ 9545(b)(1). If a petitioner asserts one of these exceptions, he must file

his petition within sixty days of the date that the exception could be

asserted. 42 Pa.C.S. § 9545(b)(2). Our review of the record reflects that

Appellant has not alleged, nor has he proven, that any of the three

exceptions to the timeliness requirement of the PCRA is satisfied. 42 Pa.C.S.

§ 9545(b)(1).

      After review, we conclude that despite the title of Appellant’s filing and

civil cover sheet, Appellant’s petition was a collateral attack on his judgment

of sentence, and it was properly filed and docketed in the criminal division.

Moreover, because the issues Appellant raised were cognizable under the

PCRA, Appellant’s petition for writ of habeas corpus was in fact a PCRA

petition requiring Appellant to satisfy the PCRA’s filing requirements.

Taylor, 65 A.3d at 465-466. As Appellant’s PCRA petition was untimely and

no exceptions apply, the trial court lacked jurisdiction to address the claims

Appellant presented. See Commonwealth v. Fairiror, 809 A.2d 396, 398

(Pa. Super. 2002) (holding that PCRA court lacks jurisdiction to hear

untimely petition). Likewise, we lack the authority to address the merits of

any substantive claims raised in the PCRA petition. See Commonwealth v.

Bennett, 930 A.2d 1264, 1267 (Pa. 2007) (“[J]urisdictional time limits go to

a court’s right or competency to adjudicate a controversy.”).

      Order affirmed.




                                     -7-
J-S92011-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/20/2017




                          -8-